      Case 3:18-cr-00356-S Document 50 Filed 07/12/19              Page 1 of 8 PageID 225


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                       §                               Case 3-18-cr-356-S
                                                §
                                                §
                                                §
 v.                                             §
                                                §
 THOMAS D. SELGAS (1)                           §
 MICHELLE L. SELGAS (2)                         §
 JOHN GREEN (3)                                 §


                      DEFENDANTS’ JOINT MOTION TO COMPEL

TO THE HONORABLE COURT:

        COMES NOW, DEFENDANTS MICHELLE SELGAS AND JOHN GREEN

(“Defendants”), by and through undersigned counsel, Michael Louis Minns, Ashley Blair Arnett,

and John Helms and respectfully requests this Court to direct the United States to produce the

Special Agent’s Report (“SAR”) of Special Agent Stephanie Byrd.

                                          ARGUMENT

I.      SPECIAL AGENT’S REPORT

        In nearly every criminal tax case the SAR contains exculpatory information, which must

be disclosed pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and/or significant Jencks Act

material, which also must be disclosed when a government witness whose statement is contained

in the document testifies at trial. Here, the SAR contains the Government’s alleged evidence of

willfulness related to the IRS’s investigation of the Defendants, which if inaccurate or disprovable

is also exculpatory. The information contained in the SAR is crucial to properly preparing the

defense.

        Brady evidence is not limited to the Government’s decision on what is exculpatory. It
                                             Page 1 of 8
     Case 3:18-cr-00356-S Document 50 Filed 07/12/19                  Page 2 of 8 PageID 226


includes the Government’s investigation into useful facts for the defense which is required by

Giglio.

A.        Rule 16

          The SAR is more than a memorandum or mere summary of notes. It is the report used to

decide whether or not to proceed with prosecution. The SAR is discoverable under Rule 16 of the

Federal Rules of Criminal Procedure:

          (E) Documents and Objects. Upon a defendant’s request, the government must
          permit the defendant to inspect and to copy or photograph books, papers,
          documents, data, photographs, tangible objects, buildings or places, or copies or
          portions of any of these items, if the item is within the government’s possession,
          custody, or control and:
              (i) the item is material to preparing the defense;
              (ii) the government intends to use the item in its case-in-chief at trial; or
              (iii) the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E). Under Rule 16, the SAR must be disclosed upon the defendant’s

request; it is a document the government will use in its case-in-chief at trial and/or is material to

preparing the defense. A defendant is entitled to request disclosure of documents believed to be

material, and to have the trial court make that determination.

          Under Rule 16(a)(1)(E)(i), the defendant satisfies his or her initial burden of demonstrating

materiality by showing the government is in possession of information that will be helpful to the

defense. Both the U.S. Supreme Court and the Fifth Circuit Court of Appeals have determined

that “ material to preparing the defense” within the meaning of Rule 16 means the “documents

material to the preparation of [the defendant’s] defense against the Government’s case in chief.”

United States v. Armstrong, 517 U.S. 456, 463 (1996). See United States v. Whiteside, 810 F.2d

1306, 1308 (5th Cir. 1987) (“materiality” requires showing that “the pretrial disclosure of the

disputed evidence would have enabled [the defendant] significantly to alter the quantum of proof

in his favor”) (citations omitted)).
                                                Page 2 of 8
     Case 3:18-cr-00356-S Document 50 Filed 07/12/19                Page 3 of 8 PageID 227


       Here, the initial hurdle of showing materiality has been met; the SAR is necessarily

material to the prosecution or defense of the charges against the Defendants.

B.     Brady v. Maryland

       Likewise, the SAR must be disclosed under Brady:

              The heart of the holding in [Brady v. Maryland] is the prosecution’s
       suppression of evidence, in the face of a defense production request, where the
       evidence is favorable to the accused and is material either to guilt or to punishment.
       Important, then, are (a) suppression by the prosecution after a request by the
       defense, (b) the evidence’s favorable character for the defense, and (c) the
       materiality of the evidence

Moore v. Illinois, 408 U.S. 786, 794-95 (1972). If identified exculpatory evidence creates a

reasonable doubt as to the defendant’s culpability, it must be deemed material. United States v.

Agurs, 427 U.S. 97, 112 (1976). Decades ago, the Fifth Circuit emphasized, following Brady:

       “It is now clear that Brady imposes an affirmative duty on the prosecution to
       produce at the appropriate time requested evidence which is materially favorable to
       the accused either as direct or impeaching evidence.” The Brady doctrine, the
       underlying policy of the Brady decision, “rests upon an abhorrence of the
       concealment of material arguing for innocence by one arguing for guilt.”

United States v. Anderson, 574 F.2d 1347, 1353 (5th Cir. 1978) (citations omitted). Given the

Supreme Court’s mandate in Brady, the Fifth Circuit also offered the government this

“suggestion”: “[T]he prudent prosecutor will resolve doubtful questions in favor of disclosure.”

Id. at 1353 (citation omitted).

       But while the prosecutor is required to disclose all documents that fall within the ambit of

Brady or Rule 16(a)(1)(E), it is not up to the prosecutor to make the materiality determination.

That determination is for the court, and it is necessary for this Court, in making the determination

whether a particular document must be disclosed if the Court decides not to order it turned over,

to review the material in camera. See United States v. Buford, 889 F.2d 1406, 1408 (5th Cir. 1989)

(district court abused its discretion both in denying defendant’s request for production of IRS
                                             Page 3 of 8
    Case 3:18-cr-00356-S Document 50 Filed 07/12/19                  Page 4 of 8 PageID 228


master file and in failing to perform in camera inspection of master file); United States v.

Diaz-Munoz, 632 F.2d 1330, 1334 (5th Cir. 1980) (error for trial court to refuse to make Brady

determination in camera). In fact, it is error for a trial court to rely on the government’s assurances

that it does not possess material evidence and to refuse to undertake an in-camera investigation

based on those unilateral assurances. United States v. Gaston, 608 F.2d 607, 613 (5th Cir. 1979).

This is especially the case when the defendant does not make simply a blanket request for all of

the government’s documents, but, as here, identifies a particular document that prima facie

contains material evidence. Diaz-Munoz, 632 F.2d at 1334. In Diaz-Munoz, the defendants sought

particular documents “for substantive use as going directly to the defense in the income tax counts

as well as the fraud counts,” which the Fifth Circuit ultimately held were subject to review by the

trial court. Id.

        The government, having set about to prove in every count that money came into or
        out of [the corporation allegedly used to launder money], was obligated to release
        information tending to corroborate [the defense] argument that money in that
        account was not theirs. It is simply not enough for the government to confirm [the
        existence of] payments but refuse all information as to dates and amounts, and then
        say it makes no difference.

               Under these circumstances, it was error for the trial court to fail to undertake
        an examination of the file in camera.

Id. See also United States v. Starusko, 729 F.2d 256, 261 (3d Cir. 1984) (rejecting argument that

the government, not the district court, decides in the first instance when to turn over Brady

documents).

        When the prosecution claims that the SAR is exempt from discovery because it contains

attorney impressions, advice, or work product, the fair and easy solution is to redact those portions

of the SAR, disclosing the rest.      Price v. United States, 335 F.2d 671, 676 (5th Cir. 1964)

(approving court’s allowing government to remove sections of SAR containing special agent’s

                                              Page 4 of 8
     Case 3:18-cr-00356-S Document 50 Filed 07/12/19                Page 5 of 8 PageID 229


conclusions and recommendations and giving counsel for taxpayer an opportunity to examine

entire report except for such conclusions and recommendations).

       The Defendants have satisfied the initial burden of showing Brady materiality here. The

Court should instruct the Government to turn over the SAR to the defense or to provide the Court

with the SAR for in camera review prior to disclosure.

       The Defendants also request receipt of all actions taken by the Government to seek

exculpatory and impeachment information from all members of the prosecution team. Typically,

this would be in the report of the Special Agent in Charge.

C.     Jencks Act

       The special agent usually testifies. The Government in this case has not indicated that

Special Agent Byrd will not testify. It is also possible that the Defendants might call the Special

Agent. There is always Brady material, in the Special Agent’s Report. This has been the case in

most of the tax cases counsel has handled over forty years of combined experience. The Jencks

statute plainly requires production of the witness’ statement “[a]fter a witness called by the United

States has testified on direct examination,” 18 U.S.C. § 3500(b), and further authorizes the district

court to recess trial proceedings “for such time as it may determine to be reasonably required for

the examination of such statement by said defendant and his preparation for its use in the trial,”

id., § 3500(c). Thus, it has been longstanding practice for trial courts to allow a recess or

continuance after Jencks material is provided in order for counsel to study the material and prepare

examination. See id. (“Whenever any statement is delivered to a defendant pursuant to this section,

the court in its discretion, upon application of said defendant, may recess proceedings in the trial

for such time as it may determine to be reasonably required for the examination of such statement

by said defendant and his preparation for its use in the trial.”). Most courts order this turned over

                                             Page 5 of 8
    Case 3:18-cr-00356-S Document 50 Filed 07/12/19               Page 6 of 8 PageID 230


before trial to avoid this waste of judicial resources and last-minute rush preparation for the

defense.

       The defense is not asking the Government to turn over the work product of the lawyers

who have worked on this case, or their research—only the SAR that undoubtedly contains Brady

and/or Jencks Act material and their communications with witnesses included but not limited to

the Special Agents. If the Government is genuinely doubtful that the full SAR must be disclosed

to the Defendants, the Court must review the report in camera to determine portions that are not

discoverable. See United States v. Welch, 817 F.2d 273, 274 (5th Cir. 1987) (referencing in camera

examination of reports to determine whether they were Jencks Act material). The logic against

turning over this single report to the Court—if this Court does not order it turned over to the

defense, which is the preferable and most common method particularly for this circuit—is that this

Court, Defendants, and if necessary, the Court of Appeals, just has to take the Government’s word

that it contains no Brady and no Jencks Act material. Absent relief now, this Court faces the

potential for numerous motions for continuance, during trial, all of which could be dealt with

before the jury is sworn in.

       Special Agent Byrd has contacted most, if not all, of the witnesses. The defense merely

wants the SAR of the agent-in-charge so that the defense can have a barebones understanding of

the Government’s case and prepare a defense against it―or even have frank discussions about it

with Defendants to effectively give them competent counsel. For all of these reasons, the Court

should compel disclosure of the SAR.

                                        CONCLUSION

       The Government has brought very serious felony charge against Defendants, requiring the

utmost consideration and preparation. For the above reasons, the SAR must be tendered to the

                                            Page 6 of 8
   Case 3:18-cr-00356-S Document 50 Filed 07/12/19                Page 7 of 8 PageID 231


Defendants prior to the trial. If the Court does not immediately order the production of the SAR,

the undersigned requests pursuant to Buford, that it be submitted under seal.



Respectfully submitted on July 12, 2019.

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                            Page 7 of 8
   Case 3:18-cr-00356-S Document 50 Filed 07/12/19                  Page 8 of 8 PageID 232




                             CERTIFICATE OF CONFERENCE


The Government is opposed.

                                      /s/ Michael Louis Minns
                                      Michael Louis Minns
                                      Attorney for Defendant, John Green




                                 CERTIFICATE OF SERVICE

       This is to certify that on this the 12th day of July 2019, a true and correct copy of the above

and foregoing instrument was served upon all counsel of record.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett
                                              Attorney for Defendant, John Green




                                             Page 8 of 8
